Aulisi, J.
J. Appeal by' claimant from a decision of the Court of Claims dismissing his claim for personal injuries. In our view the evidence was not entirely satisfactory and the case should be retried; and the questions of proximate cause, the State’s liability, notice of the alleged unsafe condition of the highway, and the alleged contributory *723negligence of the claimant be reassessed and redetermined. Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered; without costs. Gibson, P. J., Reynolds, Taylor and Staley, Jr., JJ., concur.